The defendant was indicted, tried, and convicted of murder in the first degree. His punishment was fixed at death.
There are no assignments of error. This is not necessary in a criminal case. Section 6264, Criminal Code 1907.
We find no briefs in the record. There is no bill of exceptions in the transcript. None of the testimony is before us. We have read carefully the record.
The court on July 19, 1920, fixed the number of persons to constitute the venire at 100. It directed that these 100 persons be composed of the 37 regular jurors drawn and summoned for the week the case was set for trial and the 63 jurors drawn from the jury box by the court. This was error. The law requires that the venire be composed of the regular jurors drawn for the week the case is set for trial, and a sufficient number of special jurors to complete the number fixed in the order. Acts 1919, p. 1039, § 32 (approved September 29, 1919).
In the case of Walker v. State, 85 So. 787,1 a similar order was held to be error, but not reversible, as it was without prejudice to the defendant. See, also, Edwards v. State, 87 So. 179;2 Charley v. State, 204 Ala. 687, 87 So. 177; Anderson v. State, 204 Ala. 476, 85 So. 789.
We find no reversible error in the record.
Affirmed.
All the Justices concur, except SAYRE, J., who dissents.
1 204 Ala. 474.
2 Ante, p. 160.